Citation Nr: 1547891	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for a right hip disorder, status post synovectomy and debridement.

2.  Entitlement to an initial compensable rating tendonitis of the right foot.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to December 2011.  He had service in Iraq, where his awards and decorations included the Combat Infantryman Badge and Purple Heart Medal.  During his service, he also earned the Parachutist Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO.  


FINDINGS OF FACT

1.  Since service connection became effective December 31, 2011, the Veteran's right hip disorder, status post synovectomy and debridement, has been manifested primarily by subjective complaints of pain, extension to 0 degrees with no objective evidence of pain, and flexion to 120 degrees with objective evidence of pain at 115 degrees.

2.  Since service connection became effective December 31, 2011, the Veteran's service-connected tendonitis of the right foot has been manifested primarily by subjective complaints of pain and mild tenderness to palpation over the peroneus longus tendon and brevis tendon.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right hip disorder, status post synovectomy and debridement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for an initial compensable rating for tendonitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to an increased ratings for his service-connected right hip and right foot disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2011, the Veteran claimed entitlement to service connection for right hip and right foot disorders.  Shortly thereafter, the VA notified the Veteran of the information and evidence necessary to substantiate those claims.  

In September 2012, the RO granted entitlement to service connection for a right hip disorder, status post synovectomy and debridement and for tendonitis of the right foot.  The RO assigned noncompensable ratings for each of those disorders, effective December 31, 2011.  The Veteran disagreed with those percentage ratings, and this appeal ensued.  

Because it is derived from the initial service connection claim, the issues of entitlement to compensable ratings for the right hip and right foot disorders are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claims, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require the VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03.  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2014).  Hence, the VA has essentially complied with its duty to assist the Veteran in the development of his claims of entitlement to initial compensable ratings for his service-connected right hip and right foot disorders.  Accordingly, the Board will proceed to the merits of the appeal.  

Analysis

The preponderance of the evidence is against the  claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40 , 4.45.  Thus, functional loss caused by pain is rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, the VA must determine the overall functional impairment due to these factors.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  

During an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Right Hip

The Veteran's right hip disorder is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent rating is warranted when extension of the thigh is limited to 5 degrees.  

Potentially applicable in rating the Veteran's right hip disorder are Diagnostic Codes 5252 and 5253.  A 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 percent rating is also warranted when there is limitation of hip rotation such that the Veteran cannot toe out more than 15 degrees with the affected leg or when limitation of abduction is restricted to the extent that the Veteran cannot cross his legs.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During VA examination in November 2011 and June 2014, the Veteran complained of right hip pain and reported that his right hip "popped" when he walked.  X-rays revealed a corticated ossicle adjacent to the right trochanter, consistent with sequela from a prior injury.  However, the Veteran was able to extend the hip to zero degrees without objective evidence of pain, and he was able to extend the hip to at least 120 degrees, with no objective evidence of pain until 115 degrees.  In addition, he was able to abduct the hip from zero degrees to at least 40 degrees; and he was able to adduct the hip from zero degrees to 25 degrees such that he was able cross his legs.  External rotation was accomplished to 60 degrees, and internal rotation was accomplished to 40 degrees, all without pain.  Repetitive testing revealed no pain, weakness, fatigue, incoordination, or additional limitation of function.  

Further examination revealed no associated right hip swelling, effusion, tenderness, muscle spasm, joint laxity, or muscle atrophy.  The Veteran's strength was full  at 5/5, and there was no evidence of ankylosis, malunion, or non-union of the hip joint.  In addition, there was no evidence of associated deformity, redness, discoloration, or abnormal shoe wear.  The Veteran did not require any assistive devices for ambulation, and in June 2014, the examiner opined that the Veteran's right hip function was not so diminished that amputation with prosthesis would serve the Veteran equally well.

The Veteran does not meet or more nearly approximate the criteria for an initial compensable evaluation for his service-connected right hip disorder, either on the basis of limitation of motion or functional loss associated with decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, or pain on movement.  The preponderance of the evidence is against the claim; and, therefore, the initial noncompensable rating is confirmed and continued.  


The Right Foot

The Veteran's service-connected foot disorder is rated in accordance with 38 C.F.R. 4.71a, Diagnostic Code 5284.  A 10 percent rating is warranted for a foot injury which is productive of moderate impairment.  Terms such as "mild," "moderate" and "severe" are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6.

As above, where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The November 2011 and June 2014 VA examinations show that the Veteran's service-connected right foot disorder is manifested primarily by complaints of pain; a dull, numb feeling; and mild tenderness to palpation on the lateral and dorsal aspect of the peroneus longus tendon and brevis tendon.  However, his gait, stance, and coordination are normal, as are his deep tendon reflexes and motor and sensory processes.  He reports flare-ups with prolonged walking, and the most recent examiner opined that the Veteran's right foot disorder would preclude any occupational tasks that required prolonged standing or walking.  Repetitive testing, however, revealed no pain, weakness, fatigue, incoordination or additional limitation of function.  Further, there was no evidence of associated muscle atrophy of disuse, heat, deformity, redness, discoloration, or abnormal shoe wear.  Again, the examiner opined that the Veteran's right foot function was not so diminished that amputation with prosthesis would serve the Veteran equally well.

Following the examinations, neither examiner found that the foregoing findings met or more nearly approximated the criteria for moderate impairment.  Therefore, the Board finds that on balance, the preponderance of the evidence against the claim.  Accordingly, an initial compensable rating is not warranted for the Veteran's service-connected right foot disorder.  



Extraschedular Considerations

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right hip and/or right foot disorders.  38 C.F.R. § 3.321(b)(1) (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right hip disorder is manifested primarily by complaints of right hip pain and popping and noncompensable limitation of motion.  The limitation of motion, specifically, is contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  The Veteran's service-connected right foot disorder is manifested primarily by complaints of pain; a dull, numb feeling; and mild tenderness to palpation on the lateral and dorsal aspect of the peroneus longus tendon and brevis tendon.  While not specifically contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5284, those findings were evaluated by the VA examiners and considered by the Board in arriving at an equitable and just decision. 38 C.F.R. § 4.6.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In addition, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right hip disorder or right foot disorder, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected foot disorder has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right hip and right foot disorders do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial compensable rating for a right hip disorder, status post synovectomy and debridement is denied.

An initial compensable rating for tendonitis of the right foot is denied.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


